Citation Nr: 1455234	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent from August 27, 2007 and in excess of 60 percent from May 10, 2012 for a lumbar spine disability, diagnosed as herniated nucleus pulposus L4-L5, L5-S1, with multi-level disc disease and radicular pain of left lower extremity.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1964 to January 1970, which included a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the August 2008 rating decision, the RO granted service connection for a lumbar spine disability with an initial 20 percent rating effective August 27, 2007, the date the original disability claim was received, and also granted service connection for diabetes mellitus with an initial 0 percent rating effective August 27, 2007.  The Veteran filed a notice of disagreement for the diabetes mellitus and lumbar spine initial disability ratings.  

During the appeal, an April 2009 Decision Review Officer decision granted a 20 percent rating for the diabetes mellitus for the entire initial rating period from August 27, 2007.  A June 2009 Decision Review Officer decision granted a higher rating of 60 percent for the lumbar spine disability for the period from May 10, 2012 (the date of the VA examination for the lumbar spine), creating a "staged" initial rating for the lumbar spine disability of 20 percent from August 27, 2007 to May 10, 2012 and 60 percent from May 10, 2012.

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

On the June 2009 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing); however, the Veteran did not appear for the August 2014 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  






FINDINGS OF FACT

1.  For the initial rating period from August 27, 2007 to May 10, 2012, the lumbar spine disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less.

2.  For the initial rating period from May 10, 2012, the lumbar spine disability has been manifested by incapacitating episodes having a duration of at least 6 weeks during a 12 month period.

3.  The medical evidence reflects clinical findings of mild right lower extremity radiculopathy.

4.  The medical evidence reflects clinical findings of mild left lower extremity radiculopathy.          

5.  Throughout the rating period, diabetes mellitus has been managed through use of an oral hypoglycemic agent and a restricted diet, and has not required a regulation of activities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from August 27, 2007 to May 10, 2012, the criteria for an initial disability rating of 40 percent, but no higher, for the lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  For the initial rating period from May 10, 2012, the criteria for a rating in excess of 60 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).    

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).  

4.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014). 

5.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, 
DC 7913 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned for a lumbar spine disability and diabetes mellitus following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 
38 C.F.R. §  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations for the lumbar spine in March 2008, August 2009, and May 2012.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the residuals of the lumbar spine disability from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current lumbar spine symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The VA examiners also reviewed the claims file.  In consideration of the foregoing, the Board finds that the VA examiners had adequate facts and data regarding the history and condition of the disability.  There is neither allegation nor indication of a material change in the lumbar spine disability since the last VA examination.  For these reasons, the Board finds that the March 2008, August 2009, and May 2012 examination reports are adequate for deciding the initial rating appeal.

In the September 2014 Informal Hearing Presentation, the representative stated that the Veteran complains of increased symptomatology and severe lumbar spine pain; however, the Board does not find that further medical examination is needed or required by the VCAA because the representative did not describe or assert any increased or additional symptoms or functional impairment related to the Veteran's lumbar spine disability that were not previously considered and accounted for in the prior VA medical examinations.  Neither the representative nor the Veteran has requested a new VA examination.  There are also private medical records through May 2012 included in the record, which include reports of lumbar spine pain and show treatment for lumbar spine pain.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the lumbar spine disability that may be occurring throughout the appeal, to include since the May 2012 VA medical examination.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the lumbar spine disability is adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

VA also provided the Veteran with VA medical examinations for diabetes mellitus in September 2008 and May 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The VA medical examiners took a thorough and accurate history of the diabetes mellitus from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA medical examiners considered the Veteran's subjective complaints as related to current diabetes mellitus symptomatology and its effects on his daily life, and performed a thorough examination.  The May 2012 VA medical examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the diabetes mellitus since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.

The Board notes that the September 2008 VA examiner did not review the claims file for the diabetes mellitus examination; however, the Board finds the VA examiner had adequate facts and data regarding the history and condition of the disability.  The September 2008 VA medical examiner conducted an interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Neither the Veteran nor the representative has argued that the September 2008 diabetes mellitus examination was inadequate.   

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require review of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for a Lumbar Spine Disability

For the initial rating period from August 27, 2007 to May 10, 2012, the Veteran's lumbar spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, DC 5243, for intervertebral disc syndrome (IVDS) rated under the General Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

For the initial rating period from May 10, 2012, the lumbar spine disability has been rated at 60 percent under 38 C.F.R. § 4.71a, DC 5243, for IVDS rated under the Formula for Rating IVDS Based on Incapacitating Episodes for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran contends that the lumbar spine symptomatology more closely resembles a 100 percent disability rating.  The Veteran complains of increased symptomatology, and describes symptoms of limitation of motion and severe pain. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Note (5) to 38 C.F.R. § 4.71a defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or, in the context of a 100 percent rating, where the entire spine (cervical and thoracolumbar) is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician

Lumbar Spine Rating from August 27, 2007 to May 10, 2012

For the period from August 27, 2007 to May 10, 2012 the Veteran was initially rated at 20 percent under DC 5243 based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the lumbar spine disability more closely approximates a 40 percent rating under DC 5243 for the portion of the rating period from August 27, 2007 to March 14, 2008, and that the criteria for a 40 percent rating under DC 5243 for the lumbar spine disability has been met for the portion of the rating period from March 14, 2008 to May 10, 2012.  

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the initial rating period from August 27, 2007 to May 10, 2012, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See March 2008 VA medical examination report (noting one incapacitating episode lasting four days in the last year); August 2009 VA medical examination report (noting no incapacitating episodes in the last year).

The March 2008 VA examination report notes forward flexion to 35 degrees with severe pain, extension to 12 degrees with severe pain, right lateral flexion to 15 degrees with severe pain, left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 15 degrees with pain.  The March 2008 VA examiner noted that the Veteran had painful motion for each measurement, but did not note where objective evidence of painful motion began.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that forward flexion to 35 degrees with severe pain, without evidence of where objective evidence of painful motion begins, more closely approximates forward flexion of the thoracolumbar spine 30 degrees or less, consistent with a 40 percent rating under the General Rating Formula For Diseases and Injuries of the Spine

The August 2009 VA examination report notes that the Veteran had forward flexion to 10 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 10 degrees.  These findings are consistent with a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less.  

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from August 27, 2007 to May 10, 2012.  Private treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contend that the Veteran has ever had ankylosis of the spine.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 40 percent is warranted for the portion of the rating period from August 27, 2007 to March 14, 2008, and the criteria for a 40 percent rating under DC 5243 for the lumbar spine disability has been met for the portion of the rating period from March 14, 2008 to May 10, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Lumbar Spine Rating from May 10, 2012

For the period from May 10, 2012, the Veteran is rated at 60 percent under 
DC 5243 based on the presence of incapacitating episodes having a duration of at least 6 weeks during a 12 month period.  See May 2012 VA examination report (noting that the Veteran experienced at least 6 weeks of incapacitating episodes over the last 12 months).  A 60 percent rating is the maximum schedular disability rating provided under DC 5243.  38 C.F.R. § 4.71a.  After review of the lay and medical evidence of record, the Board finds that the evidence demonstrates that the criteria for a higher initial disability rating for the lumbar spine disability have not been met.    

The only rating higher than 60 percent that is available under 38 C.F.R. § 4.71a is the 100 percent rating assignable under the General Rating Formula for Diseases and Injuries of the Spine for unfavorable ankylosis of the entire spine (cervical and thoracolumbar).  The May 2012 VA examination report notes that the Veteran has forward flexion to 20 degrees, with objective evidence of painful motion at 20 degrees; extension to 10 degrees, with objective evidence of painful motion at 10 degrees; right and left lateral flexion to 20 degrees, with objective evidence of painful motion at 20 degrees; and right and left lateral rotation to 20 degrees, with no objective evidence of painful motion.  These range of motion measurements demonstrate that ankylosis is not present (i.e., the entire spine is not fixed in flexion or extension) for the rating period from May 10, 2012.  Private treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ankylosis of the spine.  

There is no evidence of record that, for any period from May 10, 2012, the lumbar spine disability has been manifested by unfavorable ankylosis of the entire spine, as required for a higher disability rating of 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 60 percent for the rating period from May 10, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The May 2012 VA examiner noted that the Veteran has a residual surgical scar on the back.  The May 2012 VA examination report describes the scar as not painful, not unstable, and not covering a total area greater than 39 square centimeters (6 square inches).  No compensable residuals are shown during the rating period.  In consideration of the foregoing, the Board finds that a separate compensable rating for the residual back scar is not warranted.

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether a separate rating for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 
DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis. Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether separate ratings of 10 percent for radiculopathy of each lower extremity are warranted for the entire initial rating period.  The Board finds that the radiculopathy disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 as analogous to impairment of the sciatic nerve.  

From October 2006, private treatment records consistently note radiating pain in the left leg.  November 2006 private treatment records note back pain radiating into both legs.  A March 2008 private treatment record notes that radiculopathy on the left side had worsened. 

During the March 2008 VA examination, the Veteran reported pain radiating down the left leg, lateral left thigh to the left knee, and occasionally to the left ankle, with associated numbness.  The March 2008 VA examiner evaluated deep tendon reflexes at 0 to 1+ (absent to hypoactive) in both patellas and 0+ (absent) in both ankles, and recorded decreased pinprick sensation in the left leg    

During the August 2009 VA examination, the Veteran reported pain radiating to the left leg down to the ankle.  The August 2009 VA examiner evaluated knee and ankle reflexes as absent, and recorded decreased pinprick sensation in both legs.  A straight leg raising test was positive bilaterally (a positive test suggests radiculopathy).

Finally, during the May 2012 VA examination, the Veteran again reported pain that radiates into the left posterior leg to the level of the knee and occasionally to the foot and reported that he had started to experience right posterior leg pain to the knee as well.  The May 2012 VA examiner evaluated ankles reflexes as absent and both knee reflexes as 1+ (hypoactive), and recorded decreased sensation to both lower extremities.  The examiner evaluated hip flexion, knee flexion, and ankle plantar flexion as demonstrating normal strength bilaterally, and ankle dorsiflexion and great toe extension as showing active movement against some resistance bilaterally.  A straight leg raising test was positive bilaterally.  The May 2012 VA examiner opined that the Veteran had radicular pain due to radiculopathy with involvement of the sciatic nerve.  

The May 2012 VA examiner indicated the right lower extremity symptoms of mild constant pain, mild intermittent pain, and mild paresthesias and/or dyesthesias, with no numbness.  The VA examiner indicated the left lower extremity symptoms of moderate constant pain, mild intermittent pain, and mild paresthesias and/or dyesthesias, with no numbness.  The VA examiner noted that the Veteran demonstrated no other signs or symptoms of radiculopathy.  Treatment records do not show a more severe level of symptoms or impairment than reflected in the VA examination reports.  

The Board finds that the above neurological findings represent a mild manifestation of radiculopathy.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that separate ratings of 10 percent for radiculopathy of each lower extremity are warranted for the entire initial rating period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

Analysis of Initial Rating for Diabetes Mellitus

For the entire initial rating period (i.e., from August 27, 2007) diabetes mellitus is rated at 20 percent under the criteria at 38 C.F.R. § 4.118, DC 7913.  The Veteran contends that a 40 percent rating should be assigned for service-connected diabetes mellitus because he has to regulate his activities.

Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent. Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process. 
38 C.F.R. § 4.119, DC 7913.

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (DC 7913) is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires insulin or regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the rating period.  The evidence shows that use of an oral hypoglycemic agent and a restricted diet are required for management of diabetes mellitus throughout the rating period, which is the level of impairment contemplated by a 20 percent schedular rating.  

On the June 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran first contends that he has to limit those activities which require stressful exertion or activity which could result in a high blood sugar reading; however, "regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  There is no lay or medical evidence of record that the Veteran has been prescribed or advised that it is medically necessary for him to avoid strenuous occupational and recreational activities.  A March 2008 private treatment record notes that the Veteran was going to aggressive physical therapy.  

In the September 2014 Informal Hearing Presentation, the representative contends that the May 2012 VA examiner specifically stated that the regulation of activities is required for management of the diabetes mellitus.  The Board finds that, although the May 2012 VA examiner checked the box "Yes" to indicate regulation of activities was required as part of medical management of the diabetes mellitus, this is inconsistent with the other clear and specific findings that show regulation of activities was not required.  The VA examiner went on to elaborate that the "regulation of activities" required were monitoring diet and checking blood glucose.  For VA purposes, "regulation of activities" is defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes; therefore, monitoring diet and blood glucose levels do not qualify as "regulation of activities."  The Board notes that, even if regulation of activities was characteristic of the disability picture associated with the diabetes mellitus, a rating in excess of 20 percent under DC 7913 is not warranted unless insulin was also required to manage diabetes mellitus.  

The Veteran does not contend, and the evidence does not show, that insulin is required for management of diabetes mellitus.  The private treatment records dated from June 2005 to March 2008, a September 2008 letter from a private physician, and September 2008 and May 2012 VA examination reports all reflect that the Veteran uses oral hypoglycemic agents rather than insulin for management of diabetes mellitus.    

Because the preponderance of the evidence is against finding that management of diabetes mellitus required insulin or a regulation of activities for the entire rating period, which is required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the initial rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability, the radiculopathy of the lower extremities disabilities, and the diabetes mellitus are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of limitation of motion, pain, and abnormal gait were considered when awarding the 40 percent schedular rating for the lumbar spine disability under DC 5243 for the period from August 27, 2007 to May 10, 2012.  During the rating period, the Veteran has reported that he took medication for back pain, and had limitation in activity, standing, walking, and sitting due to the lumbar spine pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, sitting, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and back brace, difficulty standing for prolonged periods due to back pain).  These symptoms and functional impairment were considered when awarding the 40 percent schedular rating under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the 40 percent schedular rating under DC 5243 for the initial rating period from August 27, 2007 to May 10, 2012.  

The General Rating Formula for Diseases and Injuries of the Spine provides for disability ratings based on intervertebral disc syndrome (IVDS) and radiating pain.  The schedular rating criteria specifically provide for disability ratings based on the total duration of incapacitating episodes during the past 12 months.  In this case, the Veteran's symptom of at least 6 weeks of incapacitating episodes in the last 12 months was specifically considered when awarding the 60 percent schedular rating for the lumbar disability under DC 5243 for the initial rating period from May 10, 2012.  For these reasons, the Board finds that the schedular criteria are adequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

The schedular rating criteria, including DCs 8515, 8615, 8715, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  For the entire rating period, the manifestations of the left lower extremity radiculopathy (i.e., mild sensory loss; absent ankle reflex; hypoactive knee reflex; mild strength loss in ankle dorsiflexion and great toe extension, with normal strength in hip flexion, knee flexion, and ankle plantar flexion; and mild paresthesias and/or dyesthesias, with no numbness) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve for the entire initial rating period.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's radiculopathy of the lower extremities disabilities are fully contemplated and adequately compensated by the schedular ratings under DC 8520.  For these reasons, the Board finds that the schedular criteria are adequate to rate the radiculopathy of the lower extremities disabilities, and referral for consideration of extraschedular rating is not necessary.

The Board also does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent schedular rating under DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus has been managed with an oral hypoglycemic agent and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the entire rating period.

The Veteran has been granted separate service connection for the following disabilities associated with diabetes mellitus, effective from August 27, 2007: cardiovascular disease, peripheral neuropathy of the right hand and fingers, peripheral neuropathy of the left hand and fingers, peripheral neuropathy of the right foot and toes, peripheral neuropathy of the left foot and toes, and erectile dysfunction.  Accordingly, these disabilities, their symptoms, and their effects on the Veteran's ability to function have already been contemplated and are not considered in this rating.  The Veteran may not receive compensation twice for the same symptoms and functional impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  For these reasons, the Board finds that the schedular criteria are adequate to rate the diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A 40 percent initial disability rating for the lumbar spine disability, but no higher, for the period from August 27, 2007 to May 10, 2012, is granted; an initial disability rating in excess of 60 percent, for the period from May 10, 2012, is denied.  

A separate 10 percent rating for right lower extremity radiculopathy for the entire initial rating period is granted.

A separate 10 percent rating for left lower extremity radiculopathy for the entire initial rating period is granted.

An initial rating in excess of 20 percent for diabetes mellitus for the entire rating period is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


